By the Court.
The balance of claims in such cases where mutual credit is given is the sum due. The commissioners on an insolvent estate will allow and report the debt; which must be offset by the court in the action against the creditor, where he owed the deceased more than the deceased owed him, for it would be inequitable, that the administrator should recover the whole sum against the creditor, and the creditor take only the average upon his debt; and the administrator is at liberty to contest in this action, the allowance made by the commissioners. See Hosmer v. Brattle, Haddam, December Term, A. D. 1791.